DETAILED ACTION
This office action is response to 10/11/2021. Claims 1-22 are amended. Claims 1-22 are presented for examination.
Response to Arguments
3.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 6-8 in Remarks, filed 10/11/2021, with respect to claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over RAETY (WO 0017835) in view of Endo (US 2005/0007296 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
4.       Claims 1-22 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 15 and 18, the prior art of record, specifically RAETY (WO 0017835) teaches  an article surveillance tag suited for use with metal objects, the article surveillance tag comprises a metal core, around which said conductor is coiled (Fig. 1-2, page 1, lines 11-12, tags made of thin plastic film, page 2, lines 35-36, plastic film and flexible article surveillance tag, Abstract, coiled conductor (4) is connected to capacitor (6) to form oscillating circuit, page. 1, lines 23-25, oscillating circuits comprises capacitor, core, resonance frequency generated by resonant circuits).
Prior art of record, Endo (US 2005/0007296 A1) teaches an antenna coil comprising: an insulating member which is formed by an electrically insulating film or an electrically insulating sheet; a continuous conductive member including forwarding sections and returning sections formed alternatively so as to wind on a surface of the insulating member; a first magnetic core member bonded on a back surface of the insulating member to cover the forwarding section from back surface of the insulating member without overlapping the forwarding section (Fig. 24, core 6 and coil 7, para 0016, core member 6 formed in a plate shape or cylindrical shape and conductive member 7 which is wound around core member 6 helically, Abstract, coil includes core coil wound helically in plane and core member inserted in core coil, para 0012, FIG. 23, antenna coil comprises core member 6 which has a plate shape or cylindrical shape and conductive member 7 wound around core member 6 helically).
However, the prior arts of record fail to teach, make obvious, or suggest, a foldable label comprising: a resonant circuit comprising: a dielectric layer disposed between a top plate and a bottom plate;  welds  coupled adjacent angled traces together to form a generally helical shaped coil; liner disposed beneath resonant circuit;  spacer layer disposed between the liner and the resonant circuit; and at least one metal layer disposed between the liner and the resonant circuit, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-22 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689